Case 0:20-cv-61251-WPD Document 1 Entered on FLSD Docket 06/25/2020 Page 1 of 9



                                     UNITED STATES DISTRICT COURT
                                     SOUTHERN DISTRICT OF FLORIDA

                                              CASE NO.: 0:20-cv-61251

 SASHA M. RAGOOBAR,

        Plaintiff,

 v.

 COMCAST CABLE COMMUNICATIONS, LLC,
 and CREDIT MANAGEMENT, LP,

       Defendants.
 _________________________________________/

                           COMPLAINT AND DEMAND FOR JURY TRIAL
                                INJUNCTIVE RELIEF SOUGHT

        Plaintiff Sasha M. Ragoobar (“Plaintiff”) sues Defendant Comcast Cable Communications,

 LLC, and Defendant Credit Management, LP (collectively, the “Defendants”) for violations of 15

 U.S.C §1692 et seq., the Fair Debt Collection Practices Act (“FDCPA”), and Fla. Stat. § 559.55 et

 seq., the Florida Consumer Collection Practices Act (“FCCPA”).

                                          JURISDICTION AND VENUE

        1.         Jurisdiction of this Court arises under 15 U.S.C. §1692k(d), 28 U.S.C. § 1331, and

 28 U.S.C. § 1337.

        2.         Supplemental jurisdiction exists for the claims arising under FCCPA pursuant to

 28 U.S.C. §1367.

        3.         Venue in this District is proper because Plaintiff resides here, Defendants transacts

 business here, and the complained conduct of Defendants occurred here.




                                                                                                                 PAGE | 1 of 9
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 0:20-cv-61251-WPD Document 1 Entered on FLSD Docket 06/25/2020 Page 2 of 9



                                                           PARTIES

         4.         Plaintiff is a natural person, and a citizen of the State of Florida, residing in Broward

 County, Florida.

         5.         Defendant Comcast Cable Communications, LLC (“Defendant-Creditor”) is a

 Delaware limited liability company, with its principal place of business located in Philadelphia,

 Pennsylvania.

         6.         Defendant Credit Management, LP (“Defendant-DC”) is a Nevada limited

 partnership, with its principal place of business located in Plano, Texas.

         7.         Defendant-DC engages in interstate commerce by regularly using telephone and

 mail in a business whose principal purpose is the collection of debts.

         8.         At all times material, Defendant-DC was acting as a debt collector in respect to the

 collection of Plaintiff’s debts.

         9.         At all times material, Defendant-Creditor was the creditor of the debts Defendant-

 DC sought to collect from Plaintiff.

                                           DEMAND FOR JURY TRIAL

         10.        Plaintiff, respectfully, demands a trial by jury on all counts and issues so triable.

                                             FACTUAL ALLEGATIONS

         11.        This action involves an erroneous debt arising from a transaction between Plaintiff

 and Defendant-Creditor for the provision of telecommunication services, of which was primarily

 for the personal benefit of Plaintiff, Plaintiff’s family, as well as members of Plaintiff’s household.

         12.        On or about January 10, 2020, Plaintiff spoke with Defendant-Creditor over the

 phone. Plaintiff informed Defendant-Creditor that Plaintiff was canceling Plaintiff’s account.




                                                                                                                  PAGE | 2 of 9
                                      LAW OFFICES OF JIBRAEL S. HINDI, PLLC
              110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                        www.JibraelLaw.com
Case 0:20-cv-61251-WPD Document 1 Entered on FLSD Docket 06/25/2020 Page 3 of 9



 Defendant-Creditor confirmed the cancelation and confirmed that no payment was otherwise due.

 Defendant-Creditor assured Plaintiff the Plaintiff’s account was otherwise closed.

        13.      On or about February 3, 2020, Plaintiff received an e-mail from Defendant-

 Creditor. The email stated that Plaintiff owed Defendant-Creditor $122.27 dollars, despite Plaintiff

 having canceled her account on January 10, 2020, and being told by Defendant-Creditor on

 January 10, 2020, that Plaintiff had no further payment due.

        14.      On February 3, 2020, Plaintiff called Defendant-Creditor for clarification, as

 Plaintiff had canceled her account with Defendant-Creditor on January 10, 2020, over the phone.

 Instead of admitting its mistake, Defendant-Creditor falsely told Plaintiff account had been

 "frozen," and not closed. Defendant-Creditor further stated that, because the account was frozen,

 and not closed, Plaintiff owed Defendant-Creditor money, namely, that Plaintiff had a past-due

 balance of $122,27. Plaintiff, again, told Defendant-Creditor that Plaintiff had closed the account

 on January 10, 2020, and that Plaintiff was told that she owed Defendant-Creditor nothing further

 on January 10, 2020.

        15.      Despite Plaintiff’s adamance regarding the conversation had on January 10, 2020,

 Defendant-Creditor remained steadfast in extracting additional funds from Plaintiff, namely the

 erroneous past-due balance of $122.27. Thus, in the abundance of caution – realizing that

 Defendant-Creditor clearly was going to do as it pleased regardless of what the truth was – Plaintiff

 paid Defendant-Creditor the said $122.27 that same day.

        16.      Subsequent to the February 3, 2020, conversation with Plaintiff, Defendant-

 Creditor wrongfully assessed further erroneous fees, charges, and costs (collectively, the

 “Consumer Debt”) to Plaintiff’s account with Defendant-Creditor, even though Plaintiff had now

 twice paid Defendant-Creditor to close her account. Put differently, even though Plaintiff paid

                                                                                                               PAGE | 3 of 9
                                   LAW OFFICES OF JIBRAEL S. HINDI, PLLC
           110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                     www.JibraelLaw.com
Case 0:20-cv-61251-WPD Document 1 Entered on FLSD Docket 06/25/2020 Page 4 of 9



 Defendant-Creditor everything she owed to Defendant-Creditor and then some, Defendant-

 Creditor turned the Consumer Debt over to Defendant-DC for collections.

        17.      Defendant-Creditor knew that it did not have any statutory or contractual right to

 attempt to collect the Consumer Debt from Plaintiff. Despite knowing this, however, Defendant-

 Creditor contacted Defendant-DC to collect, or attempt to collect, the Consumer Debt from

 Plaintiff. In so doing, Defendant-Creditor disclosed to Defendant-DC false information about

 Plaintiff and/or information that Defendant-DC had no legitimate business need for, the likes of

 which affected the reputation of Plaintiff.

        18.      For example, Defendant-Creditor disclosed to Defendant-DC (the “Disclosure”),

 among other things: [1] the existence of the Consumer Debt; [2] that the Consumer Debt was owed

 to Defendant-Creditor by Plaintiff; and [3] that Plaintiff did not pay the Consumer Debt and/or

 Plaintiff defaulted on the Consumer Debt.

        19.      The Disclosure affected Plaintiff’s reputation. For example, the disclosure affected

 Plaintiff’s reputation regarding the repayment of debts, Plaintiff’s reputation of truthfulness,

 Plaintiff’s reputation of solvency, and Plaintiff’s reputation regarding trustworthiness.

        20.      After the Defendant-Creditor referred the collection of the Consumer Debt to

 Defendant-DC, Defendant-DC sent Plaintiff a collection letter (the “Collection Letter”) in an

 attempt to collect the Consumer Debt.

        21.      The Collection Letter was a communication from Defendant-DC to Plaintiff in

 connection with the collection of the Consumer Debt.

        22.      The Collection Letter represented an action to collect the Consumer Debt from

 Plaintiff by Defendant-DC.




                                                                                                               PAGE | 4 of 9
                                   LAW OFFICES OF JIBRAEL S. HINDI, PLLC
           110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                     www.JibraelLaw.com
Case 0:20-cv-61251-WPD Document 1 Entered on FLSD Docket 06/25/2020 Page 5 of 9



          23.     The Collection Letter falsely identified stated that Plaintiff owed Defendant-

 Creditor $157.00.

          24.     As recently as May 1, 2020, in connection with the collection of the Consumer

 Debt, Defendant-DC reported the Consumer Debt to the credit reporting agencies, and in so doing,

 falsely stated that Plaintiff owed Defendant-Creditor money, as well as further falsely reported the

 amount due as $157.00.

          25.     Defendant-DC is a debt collector governed by both the FDCPA, as well as the

 Florida Consumer Collection Practices Act.

          26.     Defendant-DC is a business entity engaged in the business of soliciting consumer

 debts for collection.

          27.     Defendant-DC is a business entity engaged in the business of collecting consumer

 debts.

          28.     Defendant-DC regularly collects or attempts to collect, directly or indirectly, debts

 owed or due or asserted to be owed or due another.

          29.     At all times material, Defendant-DC was acting as a debt collector in respect to the

 collection of the Consumer Debt.

          30.     Defendant-DC is an entity required to register with the Florida Office of Financial

 Regulation as a “Consumer Collection Agency” to lawfully collect consumer debts in Florida.

          31.     The Consumer Debt is a debt which Defendant-DC must possess a valid Consumer

 Collection Agency license to lawfully collect or attempt to collect from Plaintiff.

          32.     Defendant-DC is registered with the Florida Office of Financial Regulation as a

 “Consumer Collection Agency.”

          33.     Defendant-DC’s “Consumer Collection Agency” license number is CCA0900560.

                                                                                                                PAGE | 5 of 9
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 0:20-cv-61251-WPD Document 1 Entered on FLSD Docket 06/25/2020 Page 6 of 9



         34.     For Defendant-DC’s “Consumer Collection Agency” license to remain valid,

 Defendant-DC is required to maintain, at minimum, all records specified in Rule 69V-180.080,

 Florida Administrative Code, and keep such records current within one week of the current date.

         35.     Rule 69V-180.080(3)(e) of the Florida Administrative Code commands that

 Defendant shall maintain: “[t]he debtor’s account of activity disclosing… a record of payments

 made by the debtor, including the date received and the amount and balance owing.”

         36.     Rule 69V-180.080(9)(a)-(b) of the Florida Administrative Code commands that

 Defendant shall maintain: “basic information about the debt including, at minimum…

 [d]ocumentation of the debt provided by the creditor,” as well as “[t]he date the debt was incurred

 and the date of the last payment.”

         37.     Defendant-DC maintains all the records specified in Rule 69V-180.080, Florida

 Administrative Code.

         38.     The records specified by Rule 69V-180.080, Florida Administrative Code, of which

 Defendant-DC does maintain, are current to within one week of the current date.

                                         COUNT I.
                           VIOLATION OF 15 U.S.C. §§ 1692e, and e(2)(A)

         39.     Plaintiff incorporates by reference paragraphs 1-38 of this Complaint as though

 fully stated herein.

         40.     Section 1692e of the FDCPA prohibits the use of “false, deceptive, or misleading

 representation or means in connection with the collection of any debt.” 15 U.S.C. §1692e. The

 sixteen subsections of §1692e set forth a non-exhaustive list of practices that fall within this ban,

 including, but not limited to: “[t]he false representation of the character, amount, or legal status

 of any debt.” 15 U.S.C. 1692e(2)(A). (emphasis added).


                                                                                                               PAGE | 6 of 9
                                   LAW OFFICES OF JIBRAEL S. HINDI, PLLC
           110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                     www.JibraelLaw.com
Case 0:20-cv-61251-WPD Document 1 Entered on FLSD Docket 06/25/2020 Page 7 of 9



         41.     As stated above, Defendant-DC mailed the Collection Letter to Plaintiff in an

 attempt to collect the Consumer Debt, the likes of which Plaintiff did not owe. The Collection

 Letter, however, causes the least sophisticated consumer to believe that he or she is otherwise

 responsible for the repayment of the Consumer Debt, despite no such debt being owed. Thus,

 Defendant-DC violated § 1692e and § 1692e(2)(A) of the FDCPA by mailing the Collection Letter

 to Plaintiff in an attempt to collect the Consumer Debt.

         42.     Further, as stated above, Defendant-DC reported the existence of the Consumer

 Debt, and the associated erroneous amount, to the various national credit bureaus in an attempt to

 collect the Consumer Debt, despite no such debt being owed. Thus, Defendant-DC violated §

 1692e and § 1692e(2)(A) of the FDCPA by reporting the Consumer Debt to one or more of the

 national credit bureaus on May 1, 2020.

         43.     WHEREFORE, Plaintiff, respectfully, requests this Court to enter a judgment

 against Defendant-DC, awarding Plaintiff the following relief:

                 (a)       Statutory damages as provided by 15 U.S.C. §1692k;

                 (b)       Costs and reasonable attorneys’ fees pursuant to 15 U.S.C. §1692k; and

                 (c)       Any other relief that this Court deems appropriate under the circumstances.

                                           COUNT II.
                                VIOLATION OF FLA. STAT. § 559.72(5)

         44.     Plaintiff incorporates by reference paragraphs 1-38 of this Complaint as though

 fully stated herein.

         45.     Pursuant to § 559.72(5) of the FCCPA, in collecting consumer debts, no person

 shall: “[d]isclose to a person other than the debtor or her or his family information affecting the

 debtor’s reputation, whether or not for credit worthiness, with knowledge or reason to know that


                                                                                                               PAGE | 7 of 9
                                   LAW OFFICES OF JIBRAEL S. HINDI, PLLC
           110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                     www.JibraelLaw.com
Case 0:20-cv-61251-WPD Document 1 Entered on FLSD Docket 06/25/2020 Page 8 of 9



 the other person does not have a legitimate business need for the information or that the

 information is false.” Fla Stat. § 559.72(5) (emphasis added).

        46.      As stated above, on February 3, 2020, Defendant-Creditor knew that Plaintiff

 closed her account with Defendant-Creditor and that Plaintiff paid Defendant-Creditor everything

 it was entitled to collect from Plaintiff, and then some. Despite knowing this, Defendant-Creditor

 wrongfully drummed up the existence of the Consumer Debt and referred the collection thereof to

 Defendant-DC.

        47.      Despite knowing that it (Defendant-Creditor) did not have any statutory right or

 contractual authority to collect the Consumer Debt from Plaintiff, Defendant-Creditor,

 nevertheless, referred the collection of the Consumer Debt to Defendant-DC. In so doing,

 Defendant-Creditor disclosed to Defendant-DC false information about Plaintiff and/or

 information that Defendant-DC had no legitimate business need for. For example, Defendant-

 Creditor disclosed to Defendant-DC: [1] the existence of the Consumer Debt; [2] that the

 Consumer Debt was owed to Defendant-Creditor by Plaintiff; and [3] that Plaintiff did not pay the

 Consumer Debt and/or defaulted on the Consumer Debt.

        48.      Thus, in light of the above, Defendant-Creditor violated § 559.72(5) of the FCCPA

 by referring the collection of the Consumer Debt to Defendant-DC for collection.

        49.      WHEREFORE, Plaintiff, respectfully, requests this Court to enter a judgment

 against Defendant-Creditor, awarding Plaintiff the following relief:

                 (a)       Statutory damages as provided under Fla. Stat. §559.77(2);

                 (b)       An injunction prohibiting Defendant-Creditor from engaging in further
                           collection activities directed at Plaintiff that are in violation of the FCCPA;

                 (c)       Costs and reasonable attorneys’ fees pursuant to Fla. Stat. §559.77(2); and

                 (d)       Any other relief that this Court deems appropriate under the circumstances.
                                                                                                               PAGE | 8 of 9
                                   LAW OFFICES OF JIBRAEL S. HINDI, PLLC
           110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                     www.JibraelLaw.com
Case 0:20-cv-61251-WPD Document 1 Entered on FLSD Docket 06/25/2020 Page 9 of 9



       DATED: June 25, 2020
                                                             Respectfully Submitted,

                                                              /s/ Jibrael S. Hindi                                   .
                                                             JIBRAEL S. HINDI, ESQ.
                                                             Florida Bar No.: 118259
                                                             E-mail:      jibrael@jibraellaw.com
                                                             THOMAS J. PATTI, ESQ.
                                                             Florida Bar No.: 118377
                                                             E-mail:      tom@jibraellaw.com
                                                             THE LAW OFFICES OF JIBRAEL S. HINDI
                                                             110 SE 6th Street, Suite 1744
                                                             Fort Lauderdale, Florida 33301
                                                             Phone:       954-907-1136
                                                             Fax:         855-529-9540




                                                                                                             PAGE | 9 of 9
                                 LAW OFFICES OF JIBRAEL S. HINDI, PLLC
         110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                   www.JibraelLaw.com
